DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) and/or limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the atomizing device in claims 1-20 and the heating element in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satermo (US 11,129,505) in view of Yong (KR20180012506A).
As for claims 1-7, 10-12, 16 and 17, Satermo discloses a hand-sanitizing system comprising: a heating element for heating air (232, fig. 2B, 5:52-54); a blower configured to direct, toward a user's hand, heated air heated by the heating element (214, 232, fig. 2B); a second reservoir configured to hold a second fluid comprising a sanitizing agent (5:28-30, examiner notes that a sprayed liquid requires a reservoir of some sort since a liquid cannot be produced from the ambient environment); an atomizing device configured to atomize at least one of the first fluid and the second fluid (5:28-30, examiner notes that a liquid spay is an atomization of the liquid source); and a controller configured to activate the blower, the heating element, and the atomizing device to direct heated air, the first fluid, and the second fluid toward the user's hand (302, figs. 3 and 2B); further comprising an ultraviolet (UV) light configured to disinfect a surface of the user's hands, the UV light being configured to be activated by the controller (216, 5:9-16); wherein the UV light is a Far Ultraviolet-C (Far UV- C) light source (216, 5:9-16); wherein the blower is configured to create a venturi effect to direct at least one of the first fluid and the second fluid toward the user's hands (4:60-62); further comprising a proximity sensor configured to detect a presence of the user's hand (5:33-37); wherein the controller is further configured to activate the blower and the heating element in response to determining, based on proximity data received from the proximity sensor, that the user's hand is within a predetermined distance from the proximity sensor (5:33-37); wherein the controller is further configured to deactivate the blower and the heating element if the presence of a user is no longer detected (5:44-50, examiner notes that the energizing power is turned off when the energy beam is no longer disturbed); wherein the atomizing device is configured to atomize at least one of the first fluid and the second fluid using compressed air (5:28-30, gaseous antimicrobial agent through a sprayer requires a compressed gas for delivery); wherein the sanitizing agent comprises at least one of electrolyzed water and an antibacterial solution (5:28-30, antimicrobial includes bacteria); further comprising a collection system configured to receive an overspray comprising at least some of the first fluid or at least some of the second fluid after the first fluid and the second fluid have been directed toward the user's hands (3:1-7).
As for claim 20, Satermo discloses a sanitizing system comprising: a heating element for heating air (232, fig. 2B, 5:62-65); a blower configured to direct, toward an object, heated air heated by the heating element (214, 232, fig. 2B); a second reservoir configured to hold a second fluid comprising a sanitizing agent (5:28-30, examiner notes that a sprayed liquid requires a reservoir of some sort since a liquid cannot be produced from the ambient environment); an atomizing device configured to atomize at least one of the first fluid and the second fluid (5:28-30, examiner notes that a liquid spay is an atomization of the liquid source); and a controller configured to activate the blower, the heating element, and the atomizing device to direct heated air, the first fluid, and the second fluid toward the object (302, figs. 3 and 2B).
Satermo discloses further comprising a second flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the second fluid (302, 216, fig. 3, controller control of anti-microbial source requires a control valve of some sort) and the claimed invention except for a first reservoir configured to hold a first fluid; further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid. Yong teaches a first reservoir configured to hold a first fluid (claim 2, first two lines); further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid (claim 1, last two lines) in order to permit washing of hands in addition to drying and sterilizing them.  Satermo would benefit equally from permitting the washing of hands in addition to drying and sterilizing them.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with a first reservoir configured to hold a first fluid; further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid as taught by Yong in order to permit washing of hands in addition to drying and sterilizing them. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong as applied to claim 1 and further in view of Simonovsky (US 2020/0323397).
The combination of Satermo and Yong discloses the claimed invention except for the heating element is further configured to heat at least one of the first fluid and the second fluid. Simonovsky teaches the heating element is further configured to heat at least one of the first fluid and the second fluid ([0053], first fluid) in order to control the water temperature for improved comfort. The combination of Satermo and Yong would benefit equally from controlling the water temperature for improved comfort. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Yong with the heating element is further configured to heat at least one of the first fluid and the second fluid as taught by Simonovsky in order to control the water temperature for improved comfort. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong as applied to claim 1 and further in view of Yokoi (US 2011/0027131).
Satermo discloses the claimed invention except for the atomizing device comprises an ultrasonic transducer. Yokoi teaches the atomizing device comprises an ultrasonic transducer (abstract) in order to provide a more reliable spray quality. Satermo would benefit equally from providing a more reliable spray quality. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with the atomizing device comprises an ultrasonic transducer as taught by Yokoi in order to provide a more reliable spray quality. Examiner notes that an ultrasonic transducer is one of a limited number of ways to generate atomization and obvious to one of ordinary skill in the art.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong as applied to claim 1 and further in view of Yu (US 2022/0022706).
Satermo discloses the collection system comprises a vacuum and an accumulation tank (3:1-14, the second fan provides the vacuum to remove liquid out of the lavatory); wherein the vacuum is provided by the blower (220, fig. 2B) and the claimed invention except for the collection system comprises an accumulation tank.  Yu teaches the collection system comprises an accumulation tank (414, fig. 5, [0049]) in order to allow excess liquid to be contained local to the unit for increased portability.  Satermo would benefit equally from allowing excess liquid to be contained local to the unit for increased portability. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with the collection system comprises an accumulation tank as taught by Yu in order to allow excess liquid to be contained local to the unit for increased portability. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong as applied to claim 1 and further in view of Chandler (US 2018/0016773).
The combination of Satermo and Yong discloses the claimed invention except for a pump configured to transport at least some of the first fluid and at least some of the second fluid. Chandler teaches a pump configured to transport at least some of the first fluid and at least some of the second fluid [0026] in order to allow the system to provide multiple products at the dispersion point.  The combination of Satermo and Yong would benefit equally from allowing the system to provide multiple products at the dispersion point. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Yong with a pump configured to transport at least some of the first fluid and at least some of the second fluid as taught by Chandler in order to allow the system to provide multiple products at the dispersion point. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong as applied to claim 1 and further in view of Corris (US 3,990,848).
Satermo discloses the claimed invention except for the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller. Corris teaches the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller (abstract, 1:10-12, battery used for fan to spread germicidal substance) in order to provide a portable unit.  Satermo would benefit equally from providing a portable unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller as taught by Corris in order to provide a portable unit.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and Corris as applied to claim 18 and further in view of Rosen (US 2020/0215210).
Satermo and Corris discloses the claimed invention except for a solar power system configured to provide a charge to the battery. Rosen teaches a solar power system configured to provide a charge to the battery [0008] in order to provide an inexpensive and environmentally friendly method of recharging the battery. The combination of Satermo and Corris would benefit equally from providing an inexpensive and environmentally friendly method of recharging the battery. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Corris with a solar power system configured to provide a charge to the battery as taught by Rosen in order to provide an inexpensive and environmentally friendly method of recharging the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762